Art Unit: 1789


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patercsak et al. (PG Pub. 2013/0086726).
Regarding claim 7,
Regarding claim 10, the channel is a seamless channel. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Patercsak et al. (PG Pub. 2013/0086726).
Regarding claims 8 and 11-12, the method further comprises cutting a garment component from the zoned fabric. Patercsak et al. are silent regarding the claimed filling of the channels with a filler material. However, given Patercsak et al. teach use of the zoned fabric in a coat as an opening and it is well known in the art to use openings in coats to fill then with filler material including insulative and padding filler materials, therefore the claimed filler materials and types are obvious over Patercsak et al. 
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive.
	Applicant argues Patercsak does not teach the limitations of claim 7. Applicant argues warp yarns 110 and weft yarns 120 extend transverse and not parallel to each other. Claim 7 recites weaving a first component extending substantially parallel to shuttle direction of the loom. 

    PNG
    media_image1.png
    579
    686
    media_image1.png
    Greyscale

As shown above in Figure 3 of Patercsak, shows weaving a first component extending substantially parallel to shuttle direction of the loom. The upper fabric 160 is the first component and extends substantially parallel to the shuttle direction of the loom. Claim 7 goes on to recite weaving a second fabric component extending substantially parallel to the shuttle direction of the loom, spaced from the first component and defining a channel extending generally parallel to the shuttle direction of the loom and extending along a plane of the fabric. First, it is noted that present claim 7 recites “a channel” and not channels. Second, per the diagram below, Patercsak teaches the limitations of claim 7. 160 represents the first fabric component, 170 represents the second fabric component and the space in between the first and second fabric component represents the channel extending generally parallel to the shuttle direction of the loom and 

    PNG
    media_image2.png
    285
    590
    media_image2.png
    Greyscale

	Next claim 7 recites a third woven component extending such that first and second woven components are woven together at the edges of the channel. The areas 150 represent the third woven component extending such that first and second woven components are woven together at the edges of the channel.
Lastly, claim 7 recites “wherein along the channel, the first fabric component is exposed along a first side of the zoned fabric and the second fabric component is exposed along a second side of the zoned fabric. This is represented by 160 being exposed along a first side of the zoned fabric and 170 being exposed along a second side of the zoned fabric. 
Therefore, it is abundantly clear Patercsak anticipates claim 7. 
Patercsak does not leave any channels to be filled. First, again, the present claim language on recites “a channel”. Second, the channel is the space clearly defined by fabric components 160 and 170 in Figure 1. 
Therefore, the rejected claims 7-12 are not in condition for allowance. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Shawn Mckinnon/Examiner, Art Unit 1789